           Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 1 of 21




                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW MEXICO

VICTOR STEPHEN LINAM,

         Plaintiff,

v.                                                                                        Civ. No. 20-63 GJF

KILOLO KIJAKAZI, Commissioner of
the Social Security Administration,

         Defendant.

                              MEMORANDUM OPINION AND ORDER

         THIS MATTER is before the Court on Plaintiff’s “Motion to Reverse and Remand for a

Rehearing with Supporting Memorandum” [ECF 21] (“Motion”). The Motion is fully briefed. ECF

25 (Response); ECF 29 (Reply). Having meticulously reviewed the entire record and the parties’

briefing, and for the reasons articulated below, the Court will AFFIRM the Commissioner’s final

decision, DENY the Motion, and DISMISS this case WITH PREJUDICE.

     I. BACKGROUND

         Victor Stephen Linam (“Plaintiff”) was born in 1969. Administrative Record (“AR”) at

125. In August 2016, Plaintiff applied for disability insurance benefits and for supplemental

security income, alleging that he became disabled in January 2010. Id. at 15, 317. Plaintiff alleged

that he was disabled due the following relevant conditions: severe depression, “[s]chizo affective”

disorder, and bipolar disorder with “[p]sychotic [b]ehavior.” Id. at 18, 49–63. After both

applications were denied initially and on reconsideration, id. at 124–88, Plaintiff requested a

hearing before an administrative law judge (“ALJ”). Id. at 15, 39, 207. In anticipation of the

hearing, Plaintiff amended his alleged disability onset date to January 28, 2015. Id. at 43, 401.1


1
 Plaintiff did so because he suffered from a heart attack, requiring the “placement of a coronary stent” on that date.
AR at 401.
          Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 2 of 21




Following the hearing, ALJ Michael Leppala issued a written decision finding Plaintiff not

disabled. Id. at 30. Plaintiff appealed the decision to the Appeals Council. Id. at 291–92. Finding

“no reason under [its] rules to review the [ALJ’s] decision,” the Appeals Council denied Plaintiff’s

request for review. Id. at. 1. On January 22, 2020, Plaintiff timely filed the instant action in this

Court. ECF 1.

    II. PLAINTIFF’S ARGUMENTS

        Plaintiff argues that remand is required because the ALJ erred in weighing the opinions of

Drs. Barbara Koltuska-Haskin and Louis Wynne, examining physicians who opined on the impact

that Plaintiff’s mental limitations may have on his ability to work. ECF 21 at 12–19. Specifically,

Plaintiff contends that the ALJ erred in weighing Dr. Koltuska-Haskin’s opinion by: (1) giving it

an ambiguous weight; (2) finding that her opinion was internally inconsistent; (3) substituting his

judgment for that of Dr. Koltuska-Haskin; and (4) finding that Dr. Koltuska-Haskin’s opinion was

inconsistent with the record. ECF 21 at 11–16. In addition, Plaintiff asserts that the ALJ erred in

weighing Dr. Wynne’s opinion by: (1) failing to articulate how Dr. Wynne’s opinion was internally

inconsistent; (2) substituting his judgment for that of Dr. Wynne; and (3) finding Dr. Wynne’s

opinion inconsistent with the record. Id. at 16–19.

    III. APPLICABLE LAW2

        A. Standard of Review

        The Court’s review of an ALJ’s decision is both legal and factual. See Maes v. Astrue, 522

F.3d 1093, 1096 (10th Cir. 2008) (“The standard of review in a social security appeal is whether


2
  Because Plaintiff filed his claims in August 2016, AR at 15, the Court evaluates the ALJ’s decisions under the
regulations applicable to claims filed before March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1527, 416.927 (regulating
the SSA’s evaluation of “opinion evidence for claims filed before March 27, 2017”).

                                                         2
         Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 3 of 21




the correct legal standards were applied and whether the decision is supported by substantial

evidence.” (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497–98 (10th

Cir. 1992))).

       In determining whether the correct legal standards were applied, the Court reviews

“whether the ALJ followed the specific rules of law that must be followed in weighing particular

types of evidence in disability cases.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (quoting

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005)). The Court may reverse and remand if

the ALJ failed to “apply correct legal standards” or “show . . . [he or she] has done so.” Hamlin v.

Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004) (citing Winfrey v. Chater, 92 F.3d 1017, 1019

(10th Cir. 1996)).

       The Commissioner’s findings “as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g) (emphasis added). “Under the substantial-evidence standard, a

court looks to an existing administrative record and asks whether it contains ‘sufficien[t] evidence’

to support the agency’s factual determinations.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019)

(brackets in original) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

“And . . . the threshold for such evidentiary sufficiency is not high. Substantial evidence, [the

Supreme] Court has said, is more than a mere scintilla.” Id. (internal quotation marks and citation

omitted). “It means—and means only—such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Id. (internal quotation marks omitted). “A finding of ‘no

substantial evidence will be found only whether there is a conspicuous absence of credible choices

or no contrary medical evidence.’” Trimiar v. Sullivan, 966 F.2d 1326, 1329 (10th Cir. 1992)

(quoting Hames v. Heckler, 707 F.2d 162, 164 (5th Cir. 1983)) (internal quotation marks omitted).


                                                  3
           Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 4 of 21




          Under this standard, a court should still meticulously review the entire record, but it may

not “reweigh the evidence nor substitute [its] judgment for that of the agency.” Newbold v. Colvin,

718 F.3d 1257, 1262 (10th Cir. 2013) (quoting Branum v. Barnhart, 385 F.3d 1268, 1270 (10th

Cir. 2004)); Hamlin, 365 F.3d at 1214. Indeed, a court is to “review only the sufficiency of the

evidence, not its weight.” Oldham v. Astrue, 509 F.3d 1254, 1257 (10th Cir. 2007) (emphasis in

original). Therefore, “[t]he possibility of drawing two inconsistent conclusions from the evidence

does not prevent an administrative agency’s findings from being supported by substantial

evidence.” Lax, 489 F.3d at 1084 (quoting Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir.

2004)). Furthermore, a court “may not displace the agency’s choice between two fairly conflicting

views, even though the court would justifiably have made a different choice had the matter been

before it de novo.” Id. (quoting Zoltanski, 372 F.3d at 1200) (brackets omitted).

          Ultimately, if the correct legal standards were applied and substantial evidence supports the

ALJ’s findings, the Commissioner’s decision stands, and Plaintiff is not entitled to relief. Langley

v. Barnhart, 373 F.3d 1116, 1118 (10th Cir. 2004); Hamlin, 365 F.3d at 1214.

          B. Sequential Evaluation Process

          To qualify for disability benefits, a claimant must establish that he or she is unable to

“engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A) (emphasis

added).

          The SSA has devised a five-step sequential evaluation process to determine disability. See

Barnhart v. Thomas, 540 U.S. 20, 24-25 (2003) (citing 20 C.F.R. § 416.920). The claimant bears


                                                    4
         Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 5 of 21




the burden of proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 & n.5 (1987);

Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005); Williams v. Bowen, 844 F.2d 748, 750-

51, 751 n.2 (10th Cir. 1988). In the first four steps, the claimant must show (1) that “he is not

presently engaged in substantial gainful activity,” (2) that “he has a medically severe impairment or

combination of impairments,” and either (3) that the impairment is equivalent to a listed impairment

or (4) that “the impairment or combination of impairments prevents him from performing his past

work.” Williams, 844 F.2d at 750-51; Grogan, 399 F.3d at 1261.

       If the claimant has advanced through step four, the burden of proof then shifts to the

Commissioner to show that the claimant nonetheless retains sufficient functional capacity “to

perform other work in the national economy in view of his age, education, and work experience.”

Yuckert, 482 U.S. at 142, 146 n.5.

       C. Weighing Medical Opinion Evidence

       The SSA evaluates medical opinion evidence in light of all the other evidence in the record.

20 C.F.R. §§ 404.1527(b), 416.927(b). When weighing the opinions of non-treating medical

sources, the SSA considers the following factors: (1) whether the source examined the claimant; (2)

whether the source treated the claimant; (3) whether the source’s opinion is supported by evidence

in the record; (4) whether the opinion is consistent with “the record as a whole;” (5) whether the

medical source was a specialist who gave an opinion on a medical issue within his or her specialty;

and (6) any other factor that tends to support or contradict the opinion. 20 C.F.R. §§ 404.1527(c)(1)-

(6), 416.927(c)(1)-(6). Opinions that “would direct the determination or decision of disability,”

however, are not “medical opinions.” 20 C.F.R. §§ 404.1527(d)(1)-(3), 416.927(d)(1)-(3).

       An ALJ must consider every medical opinion in the record. Keyes-Zachary v. Astrue, 695


                                                  5
         Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 6 of 21




F.3d 1156 (10th Cir. 2012) (citing 20.C.F.R. §§ 404.1527(c), 416.927(c)). In doing so, the ALJ must

explain the weight he assigns to each opinion. Id. This duty requires the ALJ to articulate his

weighing decision specifically enough so that the Court can meaningfully review the ALJ’s

decision. Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003); Clifton v. Chater, 79 F.3d

1007, 1009 (10th Cir. 1996). In discussing the weight he chose to give medical opinion, if “[t]he

ALJ provided good reasons”—e.g., by making clear both “the weight” given and “the reasons for

that weight”—then “[n]othing more was required.” Oldham, 509 F.3d at 1258 (emphasis added)

(quoting Watkins, 350 F.3d at 1300) (citing 20 C.F.R. § 404.1527(c)(2)).

       An ALJ need not adopt any one opinion. See Chapo v. Astrue, 682 F.3d 1285, 1288–89

(10th Cir. 2012). Indeed, it is the “ALJ, not a physician,” who is charged “with determining a

claimant’s RFC.” Howard v. Barnhart, 379 F.3d 945, 949 (10th Cir. 2004) (citing 20 C.F.R. §

416.927(e)(2); SSR 96-5p, 1996 WL 374183, at *5). Accordingly, the Tenth Circuit has rejected

the notion that “there must be specific, affirmative, medical evidence in the record as to each

requirement of an exertional work level before an ALJ can determine [residual functional capacity]

within” any one category. Howard, 379 F.3d at 949. An ALJ, however, is not permitted to substitute

his own medical judgment for that of a medical professional. C.f. Winfrey v. Chater, 92 F.3d 1017,

1022 (10th Cir. 1996) (“[T]he ALJ clearly overstepped his bounds when he substituted his medical

judgment for that of Dr. Spray, by determining that the results of the MMPI-2 test were not an

adequate basis on which to make a diagnosis.”) (citing Kemp v. Bowen, 816 F.2d 1469, 1476 (10th

Cir. 1987)).




                                                 6
           Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 7 of 21




IV. The ALJ’s Decision and Findings3

         The ALJ found that “[b]ased on the application for a period of disability and disability

insurance benefits filed on August 18, 2016,” Plaintiff was “not disabled.” AR at 30. Likewise, the

ALJ determined that “[b]ased on the application for supplemental security income filed on August

19, 2016,” Plaintiff was “not disabled.” Id. The ALJ rejected both claims at step five, finding that,

although Plaintiff was incapable of performing any past relevant work, he could perform jobs that

exist in a significant number in the national economy. Id. at 28–29.

         A. Steps One Through Three4

         At step one, the ALJ found that Plaintiff had not “engaged in substantial gainful activity

since . . . the amended alleged onset date.” AR at 18. At step two, the ALJ concluded that Plaintiff

had the following severe impairments: chronic liver disease and cirrhosis, obesity, and anxiety

disorder. Id. 5 At step three, the ALJ determined that Plaintiff did not have an “impairment or

combination of impairments that m[et] or medically equal[ed] the severity” of a “listed

impairment.” Id. at 19.6




3
  Because Plaintiff challenges the ALJ’s decision only with respect to medical opinions about Plaintiff’s alleged mental
limitations, the Court does not summarize the record regarding Plaintiff’s alleged physical limitations. See ECF 21 at
11–19.
4
 The ALJ also found that Plaintiff met the insured status requirements of the “Social Security Act through March 21,
2015,” AR at 17, which was required for Plaintiff to have a viable claim for disability insurance benefits. See 42 U.S.C.
§ 423(c)(1).
5
 The ALJ used the term “anxiety disorder” to encapsulate all of Plaintiff’s alleged mental conditions, including his
schizoaffective disorder, bipolar disorder, and severe depression. AR at 18 n. 2.
6
 “Listed impairments” refer to certain impairments identified in the regulations. 20 C.F.R. § 404.1520(d). When the
SSA finds that one of a claimant’s impairments meets or medically equals one of those “listed impairments,” the SSA
will find the claimant disabled without considering the claimant’s “age, education, and work experience.” Id.


                                                           7
             Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 8 of 21




           B. Step Four7

           The ALJ found that Plaintiff had the following residual functional capacity (“RFC”):8

           “Plaintiff [can] perform light work . . . except [Plaintiff] can lift and/or carry twenty
           pounds occasionally and ten pounds frequently. [Plaintiff] can stand and/or walk
           for about six hours and sit for about six hours in an eight-hour workday, all with
           normal breaks. [Plaintiff] can understand, carry out, and remember simple
           instructions and make commensurate work related decisions. [Plaintiff] can respond
           appropriately to supervision, coworkers, and work situations, deal with routine
           changes in work setting, and maintain concentration, persistence, and pace for up
           to an including two hours at a time with normal breaks throughout a normal
           workday. [Plaintiff] is limited to occasional interaction with coworkers,
           supervisors, and the general public.”

AR at 22.

           The ALJ began his analysis by discussing the treatment notes in the record. Id. at 24. The

ALJ observed that Plaintiff was frequently reported as having an unremarkable mood and affect.

Id. (citing id. at 419, 655, 941, 1032). Likewise, the ALJ found that Plaintiff was often noted as

having normal concentration. Id. (citing id. at 419, 647). The ALJ acknowledged that Plaintiff

complained of hallucinations and was sometimes observed to have an abnormal mood and/or

affect, id. (citing id. at 581–82), which later improved with medication. Id. (citing id. at 1121). The

ALJ emphasized that the bulk of Plaintiff’s non-medication treatment was fairly conservative,

involving recommendations that he engage in “journaling, writing mock letters, and grounding

techniques.” Id. (citing id. at 1021–22).

           The ALJ also addressed the third-party function reports submitted by Plaintiff’s brother and


7
  The Tenth Circuit has described step four of the sequential evaluation process as consisting of three distinct phases.
Winfrey, 92 F.3d at 1023. In phase one, the ALJ evaluates a claimant’s physical and mental residual functional capacity
(“RFC”). Id. In phase two, the ALJ assesses the physical and mental demands of the claimant’s past relevant work. Id.
Last, the ALJ applies the phase one findings to the phase two findings to determine whether, given the claimant’s RFC,
he could meet the physical and/or mental demands of his past relevant work. Id.
8
    The RFC describes the most a claimant can do despite his limitations. 20 C.F.R. § 404.1545(a)(1).

                                                            8
         Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 9 of 21




roommate. Id. at 25. The roommate claimed that Plaintiff was uninterested in social activities,

became overwhelmed easily, sometimes had to lie down and meditate, and Plaintiff would scream

and yell at night. Id. (citing id. at 344, 394). Plaintiff’s brother wrote that Plaintiff often isolated

himself and had difficulty in public. Id. (citing id. at 397). The ALJ gave these reports “some

weight” because they were based on the authors’ relationship with Plaintiff but were otherwise

inconsistent with the record. Id. Particularly, the ALJ reasoned that although Plaintiff’s brother and

roommate reported severe symptoms, Plaintiff received only sporadic treatment. Id. (citing id. at

581–82, 1021–22, 1140).

       The ALJ also considered the medical opinions in the record beginning with those of Drs.

Cathy Simutis and Jill Blacharsh, the state agency psychological examiners assigned to assess

Plaintiff’s ability to work. Id. at 25. Dr. Simutis opined that Plaintiff could perform semi-skilled

work. Id. (citing id. at 137, 151). On reconsideration, Dr. Blacharsh concurred with Dr. Simutis’s

assessment. Id. (citing id. at 164–67, 180–83). The ALJ gave the state agency examiners’ opinions

“great weight,” finding them consistent with the record. Id. The ALJ reasoned that the opinions

were consistent with records finding that Plaintiff had unremarkable mood, affect, attention,

concentration, and memory. Id. (citing id. at 419, 432, 595, 646, 851, 1004, 1032). The ALJ further

found the opinions in line with Plaintiff’s conservative treatment. Id. at 11 (citing id. at 581–82,

1019–22, 1032, 1121, 1142). Considering the rest of the record, however, the ALJ adopted “more

restrictive limitations” than those recommended by Drs. Simutis and Blacharsh. Id.

       Next, the ALJ evaluated Dr. John Owen’s opinion. Id. at 26. Dr. Owen contracted with the

State of New Mexico’s Disability Determination Services to administer a Mini Mental Status




                                                   9
         Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 10 of 21




Examination9 (“MMSE”) to determine Plaintiff’s “eligibility for disability.” Id. at 991, 994. Based

on his examination, Dr. Owen concluded that Plaintiff had certain limitations in the areas of

understanding and remembering, sustaining concentration, social interaction, and “adaption.” Id.

at 993. Specifically, Dr. Owen found Plaintiff to be moderately impaired in understanding and

remembering detailed or complex instructions as well as mildly-to-moderately impaired in

persisting at tasks and interacting with the public, co-workers, and supervisors. Id. at 993. The ALJ

gave “some weight” to Dr. Owen’s assessment. Id. at 26. The ALJ accepted Dr. Owen’s conclusion

that Plaintiff had a moderate limitation in understanding detailed or complex instructions as well

as three mild-to-moderate limitations in social interaction. Id. at 26. The ALJ, however, found the

remainder of the limitations inconsistent with the record. Id.

        The ALJ then considered Dr. Koltuska-Haskin’s opinion. Dr. Koltuska-Haskin examined

Plaintiff four times over the course of a month, for the purpose of “neuropsychological evaluation.”

Id. at 1007. In forming her opinion, Dr. Koltuska-Haskin administered a total of twenty-two

psychological tests. Id. at 1009. Based on the results, Dr. Koltuska-Haskin concluded that Plaintiff

had “cognitive problems primarily in the areas of executive functioning, attention/concentration,

verbal memory, working memory and nonverbal processing speed.” Id. at 1014. The doctor further

found that Plaintiff had “a great deal of difficulty in the area of emotional functioning.” Id. Based

on these findings, Dr. Koltuska-Haskin recommended that Plaintiff’s medications be adjusted, that

he attend therapy “for a long time,” that he participate in “community case management services”



9
  “The MMSE is a commonly used set of 30 questions which take about 10 minutes to administer and is used for
screening cognitive function.” Pohl v. Saul, 1:20-cv-00111-LF, 2021 WL 926586, at *3 n.5 (D.N.M. Mar. 11, 2021)
(citing Dr. Hayley Willacy, Mini Mental Status Examination, PATIENT.INFO (Feb. 6, 2017),
https://patient.info/doctor/mini-mental-state-examination-mmse#ref-1%20\).


                                                      10
          Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 11 of 21




to treat his alcoholism, and that he be enrolled in a brain study. Id. Dr. Koltuska-Haskin concluded

that Plaintiff would have “difficulty keeping a full-time job and . . . should apply for disability.”

Id. The ALJ afforded Dr. Koltuska-Haskin’s opinion only “some weight” because, although she

examined him, her opinion was inconsistent with the results of her testing, her conservative

treatment recommendations, and other evidence in the record. Id. at 26.

         Last, the ALJ considered Dr. Louis Wynne’s opinion, who performed a psychological

evaluation of Plaintiff at the request of Plaintiff’s counsel. Id. at 1175. Dr. Wynne noted that

Plaintiff was pleasant and cooperative during the examination and answered Dr. Wynne’s

questions “promptly with an even tempo.” Id. at 1172. Dr. Wynne wrote that Plaintiff engaged in

the examination without “evasion, confusion, tangentiality, or circumstantiality.” Id. Dr. Wynne

observed that Plaintiff “could remember and carry out a written set of directions,” “could remember

both three things and three words after an interval of 2 minutes with two related intervening tasks,

and his ability to perform operations in mental arithmetic was unimpaired.” Id. at 1172–73. Dr.

Wynne submitted his findings via a check-the-box form, which asked him to assess whether

Plaintiff was impaired in the following categories: “understanding and memory,” “sustained

concentration and persistence,” social interaction,” and “adaption.” Id. at 1177–78. Dr. Wynne

opined that Plaintiff had one moderate limitation in understanding and memory, five moderate

limitations and one marked limitation in “sustained concentration and persistence,” two moderate

limitations in “social interaction,” and three moderate limitations and one marked limitation in

“adaption.” Id. 10 The ALJ gave “some weight” to Dr. Wynne’s opinion. Id. at 27. The ALJ


10
   A “[m]oderate” limitation is “[a] limitation that seriously interferes with the individual’s ability to perform the
designated activity on a regular and sustained basis.” AR at 1178 (emphasis in original). A “[m]arked” limitation is
“[a] severe limitation which precludes the individual’s ability [to] usefully . . . perform the designated activity on a

                                                          11
          Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 12 of 21




reasoned that, although Dr. Wynne examined Plaintiff, the limitations Dr. Wynne assessed were

inconsistent with the narrative portion of his opinion, other objective medical evidence in the

record, and with the conservative treatment Plaintiff was often prescribed for his alleged

symptoms. Id. (citing id. at 410, 433, 581–82, 585, 594, 647, 655, 851, 994–96, 1004, 1013, 1019–

22, 1032, 1121, 1142, 1172–73).

         Based on the Plaintiff’s RFC, the ALJ concluded that Plaintiff could not perform any of his

past relevant work and thus proceeded to step five of the sequential evaluation process. Id. at 29.11

         C. Step Five

         The ALJ found that “[c]onsidering [Plaintiff’s] age, education, work experience, and

residual functional capacity, there are jobs that exist in significant numbers in the national economy

that” Plaintiff could perform. Id. at 29 (citing 20 C.F.R. §§ 404.1569, 404.1569a, 416.969, and

416.969a). The vocational expert testified that a person with Plaintiff’s RFC could perform the

requirements of representative occupations such as small products assembler (95,000 jobs in the

national economy) and housekeeping cleaner (414,000 jobs in the national economy). Id. Based on

the record before him, the ALJ found that Plaintiff was “capable of making a successful adjustment

to other work” that existed in significant numbers in the national economy and therefore

determined that a finding of “not disabled” was appropriate. Id. at 29–30 (citing 20 C.F.R. §§

404.1520(g), 416.920(g)).




regular and sustained basis.” Id.
11
  Plaintiff’s past relevant work included serving as an armored car driver, a forklift driver, a store laborer, and an
instrument salesperson. AR at 29.

                                                         12
         Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 13 of 21




   V. DISCUSSION

       A. The ALJ Did Not Err in Weighing Dr. Koltuska-Haskin’s Opinion

       Plaintiff claims that the ALJ made three errors in weighing Dr. Koltuska-Haskin’s opinion:

(1) the ALJ gave “ambiguous weight” to Dr. Koltuska-Haskin’s opinion; (2) the ALJ substituted

his own judgment for Dr. Koltuska-Haskin’s medical judgment; and (3) the ALJ erred in finding

that the observations in the record documenting Plaintiff’s normal mood, affect, attention, and

concentration were inconsistent with Dr. Koltuska-Haskin’s opinion. ECF 21 at 11–15.

       Plaintiff argues that the ALJ’s decision to give Dr. Koltuska-Haskin’s opinion “some

weight” was ambiguous. ECF 21 at 12. The ALJ was required to “articulate the weight, if any, he

gave” to Dr. Koltuska-Haskin’s opinion. Watkins v. Barnhart, 350 F.3d 1297, 1301 (10th Cir.

2003). This requirement serves to ensure that an ALJ’s decision is capable of review. C.f. id.

(remanding an ALJ’s decision for failing to articulate the weight he gave a treating physician’s

opinion because the court could not “meaningfully review the ALJ’s determination”); Langley v.

Barnhart, 373 F.3d 1116, 1123 (10th Cir. 2004) (“Because the ALJ failed to explain or identify

what the claimed inconsistencies were between Dr. Williams’s opinion and the other substantial

evidence in the record, his reasons for rejecting that opinion are not ‘sufficiently specific’ to enable

this court to meaningfully review his findings.”).

       The ALJ’s use of the term “some” to describe the weight he assigned Dr. Koltuska-Haskin’s

opinion was sufficiently clear, considering the explanation he provided for the weight he gave her

opinion. The ALJ “credit[ed]” Dr. Koltuska-Haskin’s opinion to the extent that it was derived from

her in-person examinations and testing of Plaintiff. AR at 26. But the ALJ found the degree of

limitation assessed by Dr. Koltuska-Haskin suspect because the rest of the record and her own


                                                  13
           Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 14 of 21




testing did not support her conclusion. Id. Accordingly, the Court does not find that the language

“some weight” deprived it of the opportunity to meaningfully review the ALJ’s weighing decision.

Langley, 373 F.3d at 1123; c.f. Wall v. Astrue, 561 F.3d 1048, 1069 (10th Cir. 2009) (holding that

courts should avoid remanding ALJ decisions on the ground that the ALJ inadequately explained

his or her decision if doing so “‘would lead to unwarranted remands needlessly prolonging

administrative proceedings’” (quoting Fischer-Ross v. Barnhart, 431 F.3d 729, 730 (10th Cir.

2005))).

        Plaintiff next contends that the ALJ erred by finding Dr. Koltuska-Haskin’s opinion

inconsistent with the results of her testing and the conservative treatment she recommended

because the finding “exceeded the scope of [the ALJ’s] authority by making a medical conclusion

based upon his own medical inferences from the record.” ECF 21 at 13 (citing Winfrey v. Chater,

92 F.3d 1017, 1023 (10th Cir. 1996)).

        Plaintiff relies on Winfrey v. Chater, 92 F.3d 1017 (10th Cir. 1996). In that case, Winfrey

claimed he was disabled in pertinent part due to “depression, general anxiety disorder, and

somatoform disorder.” Id. at 1119. An examining physician diagnosed Winfrey with somatoform

disorder,12 dysthymia, alcoholism, and personality disorder. Id. at 1021. The ALJ rejected that

physician’s somatoform diagnosis in part because the ALJ determined that the physician’s use of

the Minnesota Multiphasic Personality Inventory was not a proper basis on which to make such a

diagnosis. Id. at 1022. Similarly, the ALJ “second-guessed” the physician’s alcoholism diagnosis

“by determining what rate of alcohol consumption should be considered excessive or abusive for”


12
  “Somatic symptom disorder is characterized by an extreme focus on physical symptoms—such as pain or fatigue—
that causes major emotional distress and problems functioning.” Somatic Symptom Disorder, MAYO CLINIC (May 8,
2018), https://www.mayoclinic.org/diseases-conditions/somatic-symptom-disorder/symptoms-causes/syc-20377776.

                                                     14
          Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 15 of 21




Winfrey. Id. at 1023. Because the ALJ rejected the physician’s opinions by “substituting his own

medical judgment for that of” the physician, the Tenth Circuit remanded the case. Id. at 1023.

         The lesson that Winfrey teaches is not that an ALJ is forbidden from rejecting or discounting

a medical professional’s opinion, but rather that the ALJ cannot second-guess the basis upon which

a medical professional came to a medical conclusion. Here, however, the ALJ did not second-guess

any of Dr. Koltuska-Haskin’s medical conclusions or diagnoses. Instead, the ALJ discounted Dr.

Koltuska-Haskin’s conclusion about Plaintiff’s ability to work. See AR at 26, 1014 (“Dr. Koltuska-

Haskin opined that [Plaintiff] would have difficulty keeping a full time job.”). Notably, “[a]

statement by a medical source that you are ‘disabled’ or ‘unable to work’ does not mean that [the

SSA] will determine that you are disabled.” 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). In fact,

such a statement is “not a medical opinion” but is instead an “opinion[] on [an] issue[] reserved to

the Commissioner because [it is an] administrative finding[] that [is] dispositive of [the] case; i.e.,

that would direct the determination or decision of disability.” 20 C.F.R. §§ 404.1527(d),

416.927(d). Even if Dr. Koltuska-Haskin’s opinion were not an opinion on an issue reserved to the

Commissioner, the ALJ was permitted to consider whether her opinion was supported by the

evidence in the record and whether her opinion was otherwise consistent with “the record as a

whole.” See 20 C.F.R. §§ 404.1527(c)(3), 416.927(c)(3). The Court therefore holds that the ALJ

did not substitute his judgment for that Dr. Koltuska-Haskin.13

         Last, Plaintiff contends that the ALJ erred by finding that Dr. Koltuska-Haskin’s opinion



13
   Plaintiff also insists that the ALJ erred by finding Dr. Koltuska-Haskin’s opinion inconsistent with the conservative
treatment she recommended. See ECF 21 at 14–15. Confusingly, however, Plaintiff looks for support in the treatment
prescribed by other providers. Id. at 14–15 (discussing the findings and conclusions of Drs. Mugavin and Greenberg).
Whether Dr. Koltuska-Haskin’s opinion was consistent with the treatment of other providers is irrelevant to the ALJ’s
finding that Dr. Koltuska-Haskin’s opinion was internally inconsistent. Id. at 26.

                                                          15
        Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 16 of 21




was inconsistent with evidence documenting Plaintiff as having normal mood, affect, attention,

concentration, and memory. ECF 21 at 15 (citing AR at 26). Principally, Plaintiff complains that

these observations were reported by providers treating Plaintiff for physical symptoms and not

mental symptoms. Id. Although left unclear in his briefing, the logic of Plaintiff’s argument appears

to be that the ALJ was not permitted to cite notations from Plaintiff’s physical treatment records

to evaluate an opinion on Plaintiff’s mental health. In support, Plaintiff relies on a single district

court case, Stonestreet v. Saul, Civ. No. 19-230 KK, 2020 WL 1049349 (D.N.M. Mar. 4, 2020).

ECF 21 at 15.

       In that case, Stonestreet alleged that he was disabled due in relevant part to severe

depression. Stonestreet, 2020 WL 1049349, at *1. Dr. Wynne examined Stonestreet and opined

that he had a moderate limitation “in the ability to sustain an ordinary routine without special

supervision and ‘marked’ limitations in the ability to (1) maintain attention [and] concentration for

extended periods, (2) perform activities within a schedule, maintain regular attendance, and be

punctual within customary tolerances, (3) work in coordination with or in proximity to others

without being distracted by them, and (4) complete a normal workday and workweek without

interruptions from psychologically based symptoms and perform at a consistent pace without an

unreasonable number and length of rest periods.” Id. at *4.

       The court held that the ALJ erred by finding that Dr. Wynne’s opinions were inconsistent

with reports from other treatment providers who noted that Stonestreet had normal alertness,

attention, memory, intelligence, and behavior. Id. at *10. More specifically, the court found

problematic that the ALJ rejected Dr. Wynne’s opinions based solely on the observations of

providers who treated Stonestreet for physical conditions while ignoring the notations supporting


                                                 16
        Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 17 of 21




Dr. Wynne’s opinions created by providers who saw Stonestreet for mental symptoms. Id. at *10.

       Plaintiff interprets Stonestreet to announce a new proposition that an ALJ may not consider

treatment notes from providers who saw a claimant for physical symptoms in evaluating the

opinion of an examining physician who opined on the claimant’s mental health. The Court,

however, understands Stonestreet merely to have applied the familiar rule that an ALJ is not

permitted to pick and choose evidence, taking only the parts that are favorable to a finding of

nondisability. C.f. Haga v. Astrue, 482 F.3d 1205, 1208 (10th Cir. 2007). And here, the ALJ did

not violate Haga’s dictate. Rather, the ALJ acknowledged records documenting Plaintiff’s

complaints of hallucinations and anxiety. AR at 24–25 (citing id. at 1019–21, 1121). In so doing,

the ALJ did not err by citing treatment notes from providers who treated Plaintiff for physical

symptoms in support of his conclusion that Dr. Koltuska-Haskin’s opinion was inconsistent with

the record.

       In sum, the ALJ provided “good reasons” for the weight he gave to Dr. Koltuska-Haskin’s

opinion—including by making clear both “the weight” given and acceptable “reasons for that

weight”—thus “[n]othing more was required.” Oldham, 509 F.3d at 1258.

       B. The ALJ Did Not Err in Weighing Dr. Wynne’s Opinion

       Plaintiff argues that the ALJ erred by: (1) failing to adequately articulate how Dr. Wynne’s

opinion was internally inconsistent; (2) substituting his own medical judgment for that of Dr.

Wynne; (3) citing the results of two MMSEs administered by medical sources from whom the ALJ

did not adopt opinions; and (4) erroneously stating that Dr. Wynne’s opinion was inconsistent with

the conservative treatment documented in the record. ECF 21 at 16–19.

       Plaintiff first contends that the ALJ erred by not offering “any explanation of” the


                                                17
        Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 18 of 21




“perceived inconsistencies in Dr. Wynne’s opinion.” ECF 21 at 17 (citing Langley v. Barnhart,

373 F.3d 1116, 22–24 (10th Cir. 2004)). When an ALJ rejects a medical opinion because it is

inconsistent with the record, the ALJ must articulate what those inconsistencies are. Langley, 373

F.3d at 1123 (“Because the ALJ failed to explain or identify what the claimed inconsistencies were

between Dr. Williams’s opinion and the other substantial evidence in the record, his reasons for

rejecting that opinion are not ‘sufficiently specific’ to enable this court to meaningfully review his

findings.” (quoting Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003)).

       The Court concludes that the ALJ adequately explained the inconsistencies between Dr.

Wynne’s check-the-box opinion and his narrative assessment. Dr. Wynne opined that Plaintiff had

a marked limitation in maintaining attention and concentration for extended periods of time. AR at

27 (citing id. at 1177). The ALJ observed, however, that Plaintiff was able to “recall three things

and three words after an interval of two minutes with two intervening, unrelated tasks.” Id. (citing

id. at 1172–73). Similarly, Dr. Wynne opined that Plaintiff was moderately limited in getting

“along with coworkers or peers without distracting them or exhibiting behavioral extremes.” Id. at

1178. But, as the ALJ noted, Dr. Wynne reported that Plaintiff was pleasant, cooperative, and

maintained appropriate eye contact. Id. at 27 (citing id. at 1172). In fact, Plaintiff cites no

observations from Dr. Wynne’s narrative assessment that supported Dr. Wynne’s conclusion that

Plaintiff had “[a] severe limitation” in maintaining attention or concentration nor that Plaintiff had

a limitation that “seriously interfere[d]” with his ability to interact with coworkers. See ECF 21 at

16–17; c.f. Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“[T]he burden of showing that an error

is harmful normally falls upon the party attacking the agency’s determination”); Trujillo v.

Commissioner, SSA, 818 F. App’x 835, 842 (10th Cir. 2020) (unpublished) (holding that a claimant


                                                 18
          Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 19 of 21




appealing an SSA ALJ’s decision has the burden of showing harmful error).14

         In a similar vein, Plaintiff insists that the ALJ erred by substituting his judgment for that

Dr. Wynne by finding that some of Dr. Wynne’s observations did not align with his conclusions.

See ECF 21 at 17 (citing Winfrey, 92 F.3d at 1023). Plaintiff, however, again blurs the distinction

between finding that a medical opinion is not supported (i.e., internally consistent) and second

guessing how a medical provider comes to a diagnosis. The regulations require an ALJ to consider

whether “a medical source presents relevant evidence to support a medical opinion.” 20 C.F.R. §§

404.1527(c)(3), 416.927(c)(3). This is different from second-guessing a medical provider’s

diagnosis. See Winfrey, 92 F.3d at 1022 (“[T]he ALJ clearly overstepped his bounds when he

substituted his medical judgment for that of Dr. Spray, by determining that the results of the MMPI-

2 test were not an adequate basis to make a diagnosis.”). Here, the ALJ did not second-guess any

of Dr. Wynne’s diagnoses. See AR at 27. Instead, the ALJ merely found that Dr. Wynne’s

conclusions about Plaintiff’s ability to do certain work-related tasks were not supported by his

treatment notes, which is exactly the type of analysis the regulations dictate he do. See 20 C.F.R.

§§ 404.1527(c)(3), 416.927(c)(3).

         Plaintiff next argues that the ALJ erred by citing the results of two MMSE tests in the

record15 as evidence contradictory to Dr. Wynne’s opinion. ECF 21 at 18. The crux of Plaintiff’s


14
  Although Dr. Wynne wrote in his narrative assessment that “[Plaintiff’s] ability to maintain attention and
concentration for extended periods of time is . . . impaired,” Dr. Wynne described no observation in his narrative
assessment that supported this conclusion. See AR at 1172–75. Instead, Dr. Wynne reported that Plaintiff “could
remember and carry out a written set of directions . . . He could count backwards from 100 by threes but not by sevens,
and he could remember a series of digits forwards only to five but backwards also to five. He could also spell a common
five-letter word backwards.” Id. at 1172.
15
   Plaintiff scored 27/30 on the MMSE administered by Dr. Koltuska-Haskin and a 29/30 on the MMSE administered
by Dr. Owen. Id. at 995, 1010. Scores between 25 and 30 are considered “normal;” scores between 21 and 24 are
considered “mild;” scores between 10 and 20 are considered “moderate:” and scores of less than 10 are considered
“severe.” Dr. Hayley Willacy, Mini Mental Status Examination, PATIENT.INFO (Feb. 6, 2017),

                                                          19
          Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 20 of 21




argument is that the ALJ was not entitled to rely on those results because the ALJ did not adopt

the opinions of the providers who administered them, Drs. Owen and Koltuska-Haskin. Id. But

Plaintiff provides no legal support for this position and the Court is unaware of any such authority.

The authority that does exist required the ALJ to consider objective medical evidence when

evaluating a medical opinion, irrespective of source. 20 C.F.R. §§ 404.1529(c)(2), 416.929(c)(2)

(“We must always attempt to obtain objective medical evidence and, when it is obtained, we will

consider it in reaching a conclusion as to whether you are disabled.”). The regulations impose no

requirement that objective medical evidence must be produced only by a source whose opinion the

ALJ adopts and the Court declines to impose such a requirement.

         Last, Plaintiff contends that the ALJ erred by finding that Dr. Wynne’s opinion was

“inconsistent with the generally conservative treatment of [Plaintiff’s] psychiatric symptoms.”

ECF 21 at 19 (citing AR at 27). Plaintiff cites Dr. Mugavin’s treatment notes as evidence that he

was not treated conservatively. ECF 21 at 14 (citing AR at 581–82). But Plaintiff fails to identify

any treatment recommendations that would not be considered conservative. Dr. Mugavin largely

recommended lifestyle changes like maintaining good nutrition, regular exercise, and employing

stress-management tools such as journaling. AR at 581–82. Plaintiff also suggests that because he

was prescribed Olanzapine,16 he was not treated conservatively. ECF 21 at 14–15 (citing AR at




https://patient.info/doctor/mini-mental-state-examination-mmse#ref-1%20\.
16
  “Olanzapine is used to treat schizophrenia. It may also be used alone or with other medicines . . . to treat mania or
mixed episodes that is part of bipolar disorder . . . Olanzapine may also be used together with fluoxetine to treat
depression that is a part of bipolar disorder, and depression in patients who received other antidepressants that did not
work well.” Olanzapine (Oral Route), MAYO CLINIC (Aug. 1, 2021), https://www.mayoclinic.org/drugs-
supplements/olanzapine-oral-route/description/drg-20071350. Plaintiff was prescribed Olanzapine to alleviate his
“agitation and anxiety.” AR at 585.


                                                           20
          Case 1:20-cv-00063-GJF Document 31 Filed 08/11/21 Page 21 of 21




582, 1121). But Plaintiff acknowledged at the administrative hearing that the medication he was

taking was effective and did not cause him to suffer adverse side effects. AR at 52–53, 1121

(observing that Plaintiff’s “[a]nxiety disorder” “improved on olanzapine”); 20 C.F.R. §§

404.1529(c)(3)(iv), 419.929(c)(1)(3)(iv) (instructing ALJs to consider “[t]he type, dosage,

effectiveness, and side effects of any medication [a claimant] take[s] or h[as] taken to alleviate [

his or her] pain or other symptoms” when evaluating the severity of a claimant’s symptoms).17

         In sum, the ALJ also provided “good reasons” for the weight he gave to Dr. Wynne’s

opinion, and “[n]othing more was required.” Oldham, 509 F.3d at 1258.

VI. CONCLUSION

         For the foregoing reasons, the Court holds that the ALJ applied the correct legal standards

and that his findings and decision were supported by substantial evidence.

         IT IS THEREFORE ORDERED that the Commissioner’s final decision is AFFIRMED,

Plaintiff’s Motion is DENIED, and this case is DISMISSED WITH PREJUDICE.



                                                       ________________________________________
                                                       THE HONORABLE GREGORY J. FOURATT
                                                       UNITED STATES MAGISTRATE JUDGE
                                                       Presiding by Consent




17
   In addition to the arguments addressed above, Plaintiff also repeats his argument that the ALJ was not permitted to
cite Plaintiff’s physical treatment record to weigh Dr. Wynne’s opinion. ECF 21 at 18–19. The Court rejects this
argument for the same reasons described supra at 15–17.

                                                         21
